Community Partners Bancorp 1250 Highway 35 South Middleton, NJ 07748 August 30, 2012 VIA EMAIL AND EDGAR ATTN: Michael F. Johnson Division of Corporation Finance U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549-7010 Re: Community Partners Bancorp Registration Statement on FormS-3 File No.333-183371 Ladies and Gentlemen: Pursuant to Rule 477, Community Partners Bancorp (the “Company”) hereby requests that the Company’s Registration Statement on Form S-3 (File No. 333-183371) be withdrawn.The Company has been advised by the Staff that the Company is not eligible to use Form S-3 to register the Company’s Senior Non-Cumulative Perpetual Preferred Stock, Series C (the “Series C Stock”) under the Securities Act of 1933, as amended. Neither the Company nor the owner of the Series C Stock has sold any shares of the Series C Stock in connection with the proposed offering. Please contact Ned Hogan at (856) 857-4004 or Wes Kelso at (717) 399-6632 of Stevens& Lee with any questions you may have concerning this request, and please notify either of them when this request has been granted. Very truly yours, COMMUNITY PARTNERS BANCORP By: /s/ A. Richard Abrahamian Name:A. Richard Abrahamian Title:Executive Vice President and Chief Financial Officer cc: Stevens& Lee Edward C. Hogan WesleyR. Kelso William D. Moss
